DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-19 directed to another method of manufacture, non-elected without traverse.  Accordingly, claims 11-19 have been canceled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-19 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s amendments (07/25/2022) have overcome the outstanding objections as well as 112 rejections. The amendments also have rebutted the interpretation of claim 4 as invoking 112(f). Regarding the novelty of the claims, the most relevant prior art has been previously cited in the record. In addition, the concurrently mailed PTO-892 lists Routkevitch (US 2007/0256562 A1) and Swanson (US 3,122,449) as well as Dror (CN 103178044 A) which are exemplary of the state of the art. The most pertinent art remains directed to Iwamoto et al. (JP 2008-109062 A), Kimura et al. (US 6,413,620 B1), Wall, Jr. (US 7,482,638 B2), Panicker et al. (US 4,942,076) and Kuo et al. (US 4,623,482). None of these disclose all of the steps of claim 1, nor do they teach the steps/structures of the claim in combination. Specifically, the prior art does not disclose or teach introducing a copper hydroxide or copper acetate brine into a plurality of holes in the ceramic layer with each of the plurality of holes delimiting one of the plurality of conductive vias; converting the copper hydroxide or copper acetate brine into copper oxide; and subjecting the assembly to a high-temperature step above 500°C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729